Dismissed and Opinion filed June 13, 2002








Dismissed and Opinion filed June 13, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NOS. 14-02-00414-CR &
     
14-02-00415-CR
____________
 
QUINN MICHAEL CHARLES, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 263rd District Court
Harris
County, Texas
Trial
Court Cause Nos. 876,243 & 876,242
 

 
M E M O R A N D U M  O
P I N I O N
After a jury trial, appellant was convicted on two counts of
sexual assault of a child and sentenced to ten years confinement in the Texas
Department of Criminal Justice--Institutional Division, suspended, on January
22, 2002.  No motion for new trial was
filed.  Appellant=s first notice of appeal was filed
timely on February 18, 2002; however, the record shows this notice of appeal
was withdrawn.  A subsequent notice of
appeal was filed March 26, 2002; however, because no motion for new trial was
filed, this second notice of appeal was untimely.  




A defendant=s notice of appeal must be filed within thirty days after
sentence is imposed when the defendant has not filed a motion for new
trial.  See Tex. R. App. P. 26.2(a)(1).  A notice of appeal which complies with the
requirements of Rule 26 is essential to vest the court of appeals with
jurisdiction.  See Slaton v. State,
981 S.W.2d 208, 210 (Tex. Crim. App. 1998). 
If an appeal is not timely perfected, a court of appeals does not obtain
jurisdiction to address the merits of the appeal.  Under those circumstances it can take no
action other than to dismiss the appeal. 
See id.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
Judgment rendered and Opinion
filed June 13, 2002.
Panel consists of Justices Hudson,
Fowler, and Edelman. 
Do Not Publish ‑ Tex. R. App. P. 47.3(b).